11-2453-cv
Antunes v. Putnam N. Westchester Bd. of Coop. Educ. Servs.

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 20th day of September, two thousand twelve,

Present:    ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
            RICHARD C. WESLEY,
                        Circuit Judges.
_____________________________________________________

ANTHONY ANTUNES,

                                 Plaintiff-Appellant,

                           -v-                                             11-2453-cv

PUTNAM NORTHERN WESTCHESTER BOARD OF
COOPERATIVE EDUCATIONAL SERVICES, VINCENT
GARNOT, INDIVIDUALLY,

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:         Annette G. Hasapidis, Law Offices of Annette G. Hasapidis, South
                                 Salem, N.Y.

Appearing for Appellees:         Mark C. Rushfield, Shaw, Perelson, May & Lambert, LLP,
                                 Poughkeepsie, N.Y.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Seibel, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Anthony Antunes appeals from the grant of summary judgment in favor of defendants.
We assume the parties’ familiarity with the underlying facts and specification of issues for
review.

       “We review a district court’s grant of summary judgment de novo, construing the
evidence in the light most favorable to the nonmoving party and drawing all reasonable
inferences in that party’s favor.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 358 (2d Cir.
2011).

        We are unable to conclude that there was sufficient evidence to permit a reasonable jury
to conclude that defendants declined to hire Antunes because of his age. See Gorzynski v.
JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010). Accordingly, the district court did not
err in granting summary judgment in favor of defendants.

        We note only that the mere fact that Antunes was not aware of the school district’s hiring
policy at issue in this case—and even that defendants may have intentionally avoided making the
policy public—is not sufficient, even when viewed against other evidence in the case, to permit a
reasonable jury to conclude that such a policy was merely a pretext for unlawful age
discrimination. School district administrators may have simply preferred not to make the policy
public in order to avoid any appearance that the school district favored certain employees over
others in the hiring process.

        We find Antunes’s remaining arguments to be without merit. Accordingly, the judgment
of the district court hereby is AFFIRMED.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                2